Citation Nr: 1233360	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to disability compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a myocardial infarction, claimed to have resulted from treatment for heart problems at the Department of Veterans Affairs Medical Center (VAMC) in Hot Springs, South Dakota.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran has an additional heart disability, including residuals of a myocardial infarction, that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing treatment.  

CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a myocardial infarction claimed to have resulted from treatment for heart problems at the Hot Springs VAMC have not been met.  38 U.S.C.A. § 1151 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2008 letter, sent prior to initial unfavorable AOJ decision issued in October 2008, advised the Veteran of the evidence and information necessary to substantiate his 1151 claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the October 2008 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including VA treatment records dated from 1981 to 2010 and records from the Rapid City Regional Hospital where the Veteran received treatment for his myocardial infarction in March 2005.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

In October 2008, the Veteran reported that he had been recently awarded disability benefits from the Social Security Administration (SSA).  VA's duty to assist claimants in obtaining evidence necessary to substantiate their claim includes obtaining records in the custody of a Federal agency, including SSA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  However, the Board notes that the evidentiary record contains a substantial amount of VA medical records dated from 2002 to 2009 and treatment records from the Rapid City Regional Hospital, which document the treatment the Veteran has received for his heart disability, including following his myocardial infarction in March 2005, which is the disability at issue in this case.  The Board also notes that the Veteran has specifically stated that he receives all of his health care from the VAMC in Black Hills/Hot Springs, South Dakota, and the evidence of record does not contain any indication that there are any outstanding medical records that contain any evidence relevant to this claim.  As such, the Board finds that it is highly unlikely that the Veteran's SSA records contain any additional treatment records or evidence that is relevant to the issue on appeal, i.e., whether the treatment provided by VA resulted in an additional heart disability.  Accordingly, the Board finds that a remand is not needed in order to obtain the Veteran's SSA records as there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2).  

In addition to the foregoing, the Veteran was afforded a VA examination in connection with his appeal in July 2008, and there is no allegation or indication that the VA examination was not adequate for purposes of providing fair adjudicating this claim.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II. Analysis

The Veteran suffered a myocardial infarction, i.e., heart attack, on March 4, 2005.  He has asserted that he sought treatment for chest pain at VA as early as 2001, was diagnosed with heart problems by VA, and was prescribed medication for his heart problems.  However, the Veteran has asserted that he never received proper or specialized care for his heart problems, such as an echocardiogram, which would have revealed the growing blockage in his heart that resulted in his heart attack.  The Veteran has asserted that the lack of proper treatment by VA led to his heart attack and he believes he should be awarded compensation for the residual heart problems he currently suffers as a result of the heart attack.  The current appeal arises from a formal claim of benefits filed with VA in March 2008.  See statements from the Veteran dated March, July, and October 2008.  

For claims received by VA on or after October 1, 1997, 38 U.S.C.A. § 1151 provides that, if the Veteran suffers an injury or an aggravation of an injury, which is not the result of the Veteran's willful misconduct, and which results in additional disability or death as the result of VA hospital care, medical or surgical treatment, or examination provided under the laws administered by VA, compensation shall be awarded in the same manner as if such additional disability or death were service connected.  

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(d) (2011).

To determine whether an additional disability was caused by medical treatment, VA compares the Veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent.  Whether the proximate cause of a Veteran's additional disability or death was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Review of the record reveals that the Veteran presented for treatment at the VA Medical Center in Hot Springs, South Dakota, in April 1991 complaining of episodic chest pain that had persisted for two to three days.  He was noted to have a strong family history of cardiac problems at that time and, after evaluation, was diagnosed with chest pain, rule out angina, and hypertension.  The Veteran was admitted to the intensive care unit for evaluation of chest pain wherein an electrocardiogram (ECG or EKG) was performed and a myocardial infarction was ruled out.  The Veteran was also given a thallium stress/treadmill test which did not reveal any evidence of myocardial ischemia.  

The evidence shows that the Veteran continued to seek treatment for chest pain immediately after his initial admission in April 1991 which resulted in a diagnosis of atypical chest pain.  See VA treatment records dated May 1991.  Subsequent treatment records show the Veteran was diagnosed with and treated for hyperlipidemia beginning in 1992 and was noted to have a known history of high blood pressure.  See VA treatment records dated December 1991, October 1992, and January 1993.  However, subsequent treatment records do not contain any complaints of chest pain and a June 2002 stress test did not demonstrate any definite ischemia.  

The evidence shows that, in March 2005, the Veteran presented to the Rapid City Regional Hospital complaining of chest pain that began a few hours before.  He reported that he had never had discomfort like that before, although his angina had been similar but less intense.  He was admitted for treatment and an ECG revealed an acute anterior wall infarction with acute current injury.  During his admission at Rapid City Regional Hospital, the Veteran underwent a left heart catheterization and angiography.  The Veteran was discharged in improved condition after four days of treatment.  See private treatment records dated March 2005.  The next day, the Veteran presented to VA for follow-up treatment and denied experiencing any chest pain since his discharge from the hospital.  His medications were renewed at that time and he was scheduled for a follow-up appointment in one month.  See VA treatment records dated March 2005.  

The evidentiary record contains an extensive amount of medical records which document the medical treatment the Veteran received for his heart disability and other disabilities from 1981 to 2009.  A VA physician was requested to review the claims file and examine the Veteran to determine if he has an additional heart disability that was caused by inadequate VA medical care.  After reviewing the extensive medical record and evaluating the Veteran, the VA examiner opined that it is less likely that the VA care provided to the Veteran was inappropriate, negligent, or otherwise at fault.  

The VA examiner noted the treatment the Veteran received following the myocardial infarction in March 2008, as well as his current symptoms.  He also noted the Veteran's contention that he has been on nitroglycerin for many years by VA and that, had he been given more detailed testing or evaluation, the myocardial infarction could have been prevented.  

The VA examiner noted that the Veteran's cardiac risk factors include a history of hypertension for a number of years, smoking half a pack a day for 10 years, and a family history of heart attack or heart problems.  He also noted the Veteran's treatment for hyperlipidemia for many years.  The VA examiner provided a detailed discussion of the Veteran's medical records, which included a notation of the Veteran's admission to the hospital for nonexertional chest pain in April 1991.  The VA examiner noted that a thallium stress test was performed and that an ECG and nuclear imaging studies did not reveal findings of myocardial ischemia at that time.  The VA examiner noted that many other records through the late 1990s show the Veteran was being treated for hypertension and hyperlipidemia with medication by Dr. W.F., which do not indicate any ongoing problems with any chest pain or heart problems.  

The VA examiner also noted that the Veteran was seen in the clinic in December 2001 and was noted to have a history of hypertension, ear problems, hyperlipidemia, and angina.  The examiner noted that the Veteran reported having rare chest pain and used sublingual nitroglycerin rarely, which was listed on his medication list.  He noted that the assessment at that time included hypertension, hyperlipidemia and vague chest pain and that the Veteran was scheduled a follow-up stress test, which was performed in June 2002.  The VA examiner noted that an EKG did not reveal any significant ischemia changes, although artifact was noted.  He also noted that nuclear medicine imaging study report stated that there was no definite ischemia demonstrated.  

The VA examiner noted that the Veteran's treating physician continued to note his medical history of stable angina and hypertension and that the Veteran remained on medication for hyperlipidemia.  In June 2003, a review of the Veteran's systems revealed no history of diagnosed coronary artery disease but that he treated his chest pain with nitroglycerin, after which the impression was hyperlipidemia, hypertension, a history of chest pain which the Veteran called angina.  Medications for hyperlipidemia and hypertension were continued at that time.  A history of chest pain was also noted in May 2003, although the Veteran did not mention any chest pain symptoms at that time or in February, June, or October 2004.  In January 2005, the Veteran had shoulder surgery and observation during his stay included a history of "angina- has nitro;" however, the examiner noted that none of the other notes for that observation mentioned any symptoms of chest pain or that there had been any increased or troublesome chest pain.  

After examining the Veteran, the VA examiner rendered a diagnosis of coronary artery disease with acute myocardial infarction in 2005, with a residual congestive heart failure, decreased ejection fraction and a mural thrombus.  The Veteran was also diagnosed with hyperlipidemia, hypertension, and chronic obstructive pulmonary disease, as well as other medical problems not pertinent to the instant case.  However, as noted, the VA examiner stated that VA care was not inappropriate, negligent, or otherwise at fault.  The VA examiner also noted that, given the risk factors for coronary artery disease, which include the Veteran's age, male gender, hypertension, and hyperlipidemia, the Veteran's myocardial infarction was not an unforeseeable event.  

In making this determination, the VA examiner noted that the clinic notes in 2003 and 2004 do not indicate that there was any escalating chest pain, unstable angina, acute coronary syndrome or other chest pain conditions requiring prompt evaluation.  He noted that, for instance, two months before the myocardial infarction, the Veteran had shoulder surgery and medical reports do not indicate any current or active use of nitroglycerin or any persistent chest pain problems during that time.  The examiner also noted that, while a history of chest pain is reported by the nurse on the intake assessment, there is no evidence that there were any current problems with chest pain.  The examiner further noted that the Veteran had a cardiac stress test in June 2002, which did not show any evidence of ischemia on the EKG or on the imaging studies.  

The VA examiner discussed this case with a board certified internist who is the Associate Chief of Staff for Primary Care of the Black Hills Health Care Systems who agreed that, given the absence of active symptoms of coronary artery disease, stress testing or other diagnostics were not indicated in this case.  

The Board considers the July 2008 VA examination and opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran's myocardial infarction in March 2005 was due to VA's failure to provide proper treatment for his heart problems.  The Board finds that the July 2008 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  Indeed, it appears that in rendering his opinion, the VA examiner was fully aware of all relevant facts in this case and it does not appear that he misstated any relevant fact.  The VA examiner provided a detailed discussion of the Veteran's cardiac medical history, based his opinion upon the evidence of record, and provided a complete rationale in support of his opinion.  In addition, the VA examiner's opinion is supported by the other evidence of record and was confirmed by a board certified internist who is the Associate Chief of Staff for Primary Care of the Black Hills Health Care Systems.  

The Board has considered the Veteran's lay assertions that, had VA performed an echocardiogram, the blocked artery in his heart would have been found.  However, complex medical questions and issues, such as the proper treatment for heart problems and disabilities, are not simple medical questions and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the proper treatment for heart problems.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

In this case, the Veteran has only offered conclusory statements regarding the type of treatment he believes should have been provided for his heart problems.  The Veteran has asserted that, Dr. W., the physician who treated him at Rapid City Hospital told him that, if an echocardiogram had been performed, the blocked artery would have been found and the heart attack could have been prevented.  See October 2008 statement from the Veteran.  However, the evidentiary record does not contain a medical opinion or statement from Dr. W. or any other medical professional which suggests that there was any fault on the part of VA in treating the Veteran's heart problems from 1991 to 2005.  Instead, the July 2008 VA examiner took into consideration all the relevant facts in providing his opinion, which was based upon his review of the extensive medical evidence and his medical expertise.  As such, the Veteran's statements regarding the lack of proper treatment provided by VA are not considered competent or probative evidence favorable to his claim and there is no other competent medical evidence or opinion of record that weighs against the VA examiner's opinion.  

In fact, the Board notes that, while the Veteran initially asserted that he complained of chest pain but never received proper treatment or specialized care for his heart problems, he also reported that, most times, he did not tell VA doctors about his chest pains and, when he was told to continue his medication, he stopped complaining about his chest pains.  See October 2009 statement from the Veteran.  This lay evidence is consistent with the medical evidence of record which does not document consistent complaints of chest pain from 1991 to 2005 and which is the basis for the VA examiner's opinion that, given the lack of active symptoms of coronary artery disease, stress testing or other diagnostics were not indicated prior to the myocardial infarction in March 2005.  

Therefore, the Board finds that the preponderance of the evidence supports a finding that the Veteran does not have an additional heart disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or as the result of an event that was not reasonably foreseeable.  Consequently, compensation under the provisions of 38 U.S.C.A. § 1151 is not warranted.  







	(CONTINUED ON NEXT PAGE)


As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107. 


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a myocardial infarction is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


